J-S62001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.J.M.E.-F., A         :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.E., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1811 EDA 2018

                  Appeal from the Order Entered May 30, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000226-2018,
                            CP-51-DP-0002580-2016


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 22, 2018

       S.E. (Father) appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, involuntarily terminating his parental rights to

his minor son, E.J.M.E.-F. (Child) (born 7/2016).        After careful review, we

affirm based on the trial court’s opinion.

       The Philadelphia Department of Human Services (DHS) received a

report in July 2016 that Child had been born prematurely at 32-weeks’

gestation and tested positive for benzodiazepine and opiates.1 On August 16,

2016, Child was discharged from the neonatal intensive care unit of Temple

University Hospital and, by Mother’s agreement and DHS’ approval,2 placed in
____________________________________________


1 Mother, who is not a party to this appeal, also tested positive for
benzodiazepines and opiates at Child’s delivery and during her prenatal visits.

2DHS visited J.F.’s home and found it appropriate. DHS also completed all
necessary background checks also completed with respect to J.T.
J-S62001-18



the home of J.F., a family friend.        On September 22, 2016, a case plan was

prepared for Father with the following objectives:        maintain attendance at

family school/counseling, undergo drug testing, and ensure Child’s needs were

met.     On October 7, 2016, the court granted J.F. primary physical and sole

legal custody of Child; Father was given supervised physical custody at J.F.’s

residence. Four months later, the court granted Father supervised visits with

Child twice a week at DHS. On November 30, 2016, Child was adjudicated

dependent and legal custody was transferred to the Department of Human

Services. Child remained in kinship care with J.F.

        In August 2017, Father was deemed “minimally compliant” with his

attendance at family school. In October 2017, Father was discharged from

family school for noncompliance and lack of participation; at a permanency

hearing, Father was found to be minimally compliant with his permanency

plan. In January 2018, the court ordered Father to re-engage in parenting

classes or family school.

        On March 22, 2018, DHS filed a petition to involuntarily terminate

Father’s parental rights. The court held a termination hearing on May 30,

2018, after which the court entered an order granting termination on the

bases of sections 2511(a)(1), (a)(2) & (b) of the Adoption Act.3 Father filed




____________________________________________


3   23 Pa.C.S. §§ 2101-2910.



                                           -2-
J-S62001-18



a timely notice of appeal and presents the following issues for our

consideration:

      (1)   Whether the trial court erred and/or abused its discretion by
            terminating the parental rights of [F]ather, S.E.[,] pursuant
            to 23 Pa.C.S.A. [§] 2511(a)(1)[,] where [F]ather presented
            evidence that he substantially met his FSP goals and tried
            to perform his parental duties.

      (2)   Whether the trial court erred and/or abused its discretion by
            terminating the parental rights of [F]ather, S.E.[,] pursuant
            to 23 Pa.C.S.A. [§] 2511(a)(2)[,] where [F]ather presented
            evidence that he remedied his situation by participating in
            family school and taking parenting classes. Father has the
            present capacity to care for his child.

      (3)   Whether the trial court erred and/or abused its discretion by
            terminating the parental rights of [F]ather, S.E.[,] pursuant
            [§] 2511(b)[,] where evidence was presented that
            established the child had a parental bond with his father and
            [F]ather visited regularly with his son in order to maintain
            that bond.

Appellant’s Brief, at 7.

      Before we review the substantive issues presented by Father on appeal,

we must first address a procedural question. In Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018), our Supreme Court recently held:

      [I]n future cases Rule 341(a) will, in accordance with it Official
      Note, require that when a single order resolves issues arising
      on more than one lower court docket, separate notices of
      appeal must be filed. The failure to do so will result in quashal of
      the appeal.




                                     -3-
J-S62001-18



Id. at 977 (emphasis added).4 Here, the order from which Father appeals

was entered on May 30, 2018, and lists two docket numbers, one from the

dependency (goal change) matter and the other from the adoption

(termination) matter.5 However, the order solely resolves the issue regarding

the termination of Father’s parental rights to Child pursuant to 23 Pa.C.S. §§

2511(a)(1), (2), & (b). See Decree of Involuntary Termination of Parental

Rights, 5/30/18 at 2.        As part of the termination process, the order also

permits the adoption of Child to proceed without Father’s consent and

transfers custody of Child to DHS. Id. at 2. The order does not resolve any

issues with regard to dependency and, notably, the docket number listed on

the May 30, 2018 order only references the Adoption Docket, CP-51-AP-

0000226-2018.6 Therefore, because the order does not resolve issues arising

from anything but the lower court’s adoption docket, i.e., issues relating to

terminating parental rights, Walker is not controlling and we need not quash

the appeal.
____________________________________________


4Walker was filed on June 1, 2018; Father’s notice of appeal was filed twelve
days later, on June 13, 2018.


5Although Father included both adoption and dependency docket numbers on
his singular notice of appeal, he does not raise any issue with regard to the
dependency matter in his appellate brief.

6 While the record contains a permanency review order also dated May 30,
2018, Father is not appealing from or contesting anything having to do with
that dependency matter.




                                           -4-
J-S62001-18



       In his first two issues, Father contends that the trial court improperly

terminated his parental rights under 23 Pa.C.S. §§ 2511(a)(1) and (a)(2). 7

              In a proceeding to terminate parental rights involuntarily,
              the burden of proof is on the party seeking termination to
              establish by clear and convincing evidence the existence of
              grounds for doing so. The standard of clear and convincing
              evidence is defined as testimony that is so “clear, direct,
              weighty and convincing as to enable the trier of fact to come
              to a clear conviction, without hesitance, of the truth of the
              precise facts in issue.” It is well established that a court
              must examine the individual circumstances of each and
              every case and consider all explanations offered by the
              parent to determine if the evidence in light of the totality of
              the circumstances clearly warrants termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

____________________________________________


7Pursuant to sections 2511(a)(1) and (a)(2), a parent’s rights to a child may
be terminated after a petition is filed on the following grounds:

       (1) The parent by conduct continuing for a period of at least six
       months immediately preceding the filing of the petition either has
       evidenced a settled purpose of relinquishing parental claim to a
       child or has refused or failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without essential
       parental care, control or subsistence necessary for his physical or
       mental well-being and the conditions and causes of the incapacity,
       abuse, neglect or refusal cannot or will not be remedied by the
       parent.

23 Pa.C.S. §§ 2511(a)(1), (2).


                                           -5-
J-S62001-18



23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

      Instantly,   Community    Umbrella    Agency   case   manager,   Jasmine

Segarra, testified at the termination hearing that Child has been in kinship

care with J.F. his entire life and that J.F. is a pre-adoptive resource. N.T.

Termination Hearing, 5/30/18, at 14. She also testified she visited Child at

J.F.’s home three weeks before the termination hearing, where Child was safe

and his needs were being met. Id. at 12. Child calls J.F. mom, cries when

she walks away from him, and is only able to be calmed down by J.F. Id. at

15. Ms. Segarra testified that it would be in Child’s best interest if he were

adopted by J.F. and that Child would not suffer any irreparable harm if Father’s

parental rights were terminated.      Id.   Child’s connection with Father is

minimal; however, Father had only missed one visit with Child since the

beginning of 2018. Id. at 15-16. At the end of visits with Father, Child did

not have any trouble separating from him. Id. at 17.

      At the time of the termination hearing, Father had not completed either

family school or parenting courses, both of which were service plan objectives.

Id. Father also did not have safe and appropriate housing for Child. Among

several issues, Father’s home did not have hot water or a railing for the

                                     -6-
J-S62001-18



stairwell. Id. at 24. Although Father was attending parenting classes and

participating in other services at the time of the termination hearing, he had

only begun those classes two months before the hearing and just days before

DHS filed the termination petition. Id. at 18. Father was unemployed at the

time of the hearing; social security disability payments8 are Father’s sole

source of income. Id.

       Father also testified at the termination hearing. He testified that since

the CUA case manager visited his home, he had had the stairway railing fixed.

He admitted that, because the home still has plumbing issues and holes in the

ceiling, it is not appropriate for Child.        Id. at 30.    Father testified that

caseworkers failed to re-refer him to family school or reinstate him after he

was discharged from that program.              Id. at 27-28.   The court, however,

discredited Father’s testimony on that point, stating that “the record does not

support that,” id. at 36, and finding that “the issue of credibility is resolved in

favor of the case worker.” Id. at 37.

       After a careful consideration of the record, the briefs on appeal and the

relevant case law, we agree with the trial court that DHS presented clear and

convincing evidence to terminate Father’s parental rights under sections

2511(a) and (b).       We rely upon the trial court opinion, authored by the

Honorable Allan L. Tereshko, to affirm the order terminating Father’s parental

rights. See Trial Court Opinion, 7/18/18, at 15-16 (termination proper under
____________________________________________


8Father testified that his disability is due to his weight issue. N.T. Termination
Hearing, 5/20/18, at 30-31.

                                           -7-
J-S62001-18



section 2511(a)(1), (a)(2), and (b) where caseworker credibly testified:

Father failed to perform parental duties and was unable to remedy condition(s)

leading to Child’s placement; Father did not complete plan goals; Father is

not employed; Father has not verified his income; Father does not have

appropriate housing for Child; due to Father’s unstable living conditions and

lack of plan progress, Father cannot meet Child’s physical or emotional needs;

Father has minimal connection with Child; Child is not bonded to Father; Child

is bonded to J.F., an adoptive resource; Child is thriving in J.F.’s care; and

Child would not suffer irreparable harm if Father’s parental rights were

terminated). We instruct the parties to attach a copy of Judge Tereshko’s

decision in the event of further proceedings in the matter.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/18




                                     -8-
                                                                                      Circulated 10/09/2018 10:09 AM
... ,   r                                                  Received 8/3/2018 5:32:26 PM Superior Court Eastern District

                                                                 Filed 8/3/2018 5:32:00 PM Superior Court Eastern District
                                                                                                         1811 EDA 2018

             THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY
                                   IN THE COURT OF COMMON PLEAS

            IN THE INTEREST OF�                    FAMILY COURT DIVISION
                                                   .JUVENILE BRANCH-DEPENDENCY


            E.J.M.E-F., a Minor                  : CP-51-AP-0000226-2018/CP-51-DP-0002580-2016
                                                                                                            l".J
                                                                                                            C.�)

                                                                                                            C);)


            APPEAL OF:                                                                                -u    C.-
                                                                                                                    ::1'3
                                                                                                      :;o   <=
            S.E., Father                         : Superior Court No. 1811 EDA 2018
                                                                                                      �·
                                                                                                      0
                                                                                                      �
                                                                                                            '
                                                                                                            (X)
                                                                                                                    f"TI
                                                                                                                    0
                                                                                                                    f'11
                                                                                                      0
                                                                                                      �     ""l.�   off.:
                                                                                                            :!;.:   rq
                                                 OPINION                                              :r            0
                                                                                                      -<    ry
                                                                                                            w
                                                             .                                              "   \   ..

                              specifically, the trial court abused its discretion as
                              substantial, sufficient and credible evidence was
                              presented at the time of trial which would have
                              substantiated denying the Petition for Goal Change
                              Termination. The City has failed to meet its burden for
                              termination by clear and convincing evidence under 23
                              Pa.C.S.A. §2511 (a)(l ), and (2 because Father
                              presented evidence that he had substantially met his
                              FSP goals and thereby remedied his situation.
                           2. The Trial Court erred and/or abused its discretion by
                              terminating the parental rights of Father pursuant to
                              23 Pa.C.S.A. §2511 (b) where DHS failed to prove by
                              clear and convincing evidence that involuntarily
                              terminating his parental rights best served the emotional
                              needs and welfare of his Child.
                           3. The Trial Court erred or abused its discretion when it
                              terminated Father's rights and changed the Child's goal
                              to adoption.


             PROCEDURAL IDSTORY:

                    T.S.G., is the "Mother" ofE.J.M.E-F. (Exhibit "B", Certificate of Birth, attached

             to DRS Petition for Involuntary Termination of Parental Rights, filed 3/22/2018).

                    S.C.E., is the "Father" ofE.J.M.E-F. (Exhibit "B", Certificate of Birth, attached to

             DHS Petition for Involuntary Termination of Parental Rights, filed 3/22/2018).

                    On July 22, 2016, the Department of Human Services (DRS) received a General

             Protective Services (OPS) Report alleging that the Child was born prematurely at 32

             weeks gestation via a Caesarian-section delivery at Temple University Hospital (TUH)

             on 7 .: /2016; that the Child weighed four pounds and three ounces at delivery; that the

             Child's APGAR scores were 5,7, and 9; that the Child's Mother, T.S.G., tested positive

             for benzodiazepines and opiates at delivery; that the Child·tested positive for

             benzodiazepines at his delivery; that the Child would be in the Neonatal Intensive Care

             Unit (NICU) and monitored closely; that Mother also tested positive for benzodiazepines,


                                                                                                        2
"




    cocaine and opiates during her prenatal visits; that Mother had two prenatal visits at an

    unknown location; that Mother claimed that she was prescribed Percocet due to having a

    cyst and a kidney bladder infection; that Mother was unable to produce the prescription

    for the Percocet; that Mother admitted using benzodiazepines she had received from a

    friend; that Mother denied using cocaine even though she had tested positive for it; that

    Mother admitted using synthetic marijuana (K2); that Mother was not in a drug and

    alcohol program; that Mother had five other Children; and that Mother had a mental

    health history with a past diagnosis of bipolar disorder. The Report further alleged that

    Mother appeared to be bonding with the Child; that the Child was in an incubator and

    Mother was visiting and talking to the Child> but was not allowed to hold him; and that

    Mother had reported not being prepared for the Child. This Report was substantiated.

    (Exhibit ''A" Statement of Facts, attached to DHS Petition for Involuntary Termination of

    Parental Rights> filed 3/22/2018> � "c").

            On August 16, 2016, the Child was discharged from TUH to the physical custody

    of a family friend, J __ .,__ R.   ,, through a verbal agreement with Mother. (Exhibit "A,,

    Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

    Rights, filed 3/22/2018, � "d").

            On August 16, 2016, DHS visited the home of Ms. F.        ·.,and she was prepared

    for the Child. The home was appropriate and all necessary background checks were

    completed. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

    Termination of Parental Rights, filed 3/22/2018, � "e").

            On September 16, 2016, DHS visited the home of Ms. Fl : · ., where the Child

    was safe, had necessary supplies, and the home was appropriate. (Exhibit "A" Statement



                                                                                                3
..

     of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

     3/22/2018, � "f").

             On September 22, 2016, the Community Umbrella Agency (CUA) had an Initial

     Single Case Plan (SCP) Meeting. The parental objectives established for Mother and

     Father were: I) maintain attendance at WEDGE; and 2) ensure the Child's needs were

     being met. Both parents attended and participated in the Meeting. (Exhibit "A"

     Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

     Rights, filed 3/22/2018, 1 "g'').

             On October 7, 2016, the Honorable Margaret Murphy entered an Interim Custody

     Order, upon Motion of Master James Welkie, who found compelling circumstances at a

     hearing held on October 6, 2016. Caretaker J           1   F� _,.. . shall have primary physical

     and sole legal custody of the Child, E.-    1   ff.   ·�F · ,, born 7/ j2016. Mother shall

     have supervised physical custody at such times as she and caretaker agree, in the

     caretaker's residence. Father shall have supervised physical custody at such times as he

     and caretaker agree, in the caretaker's residence. Mother and Father are ordered to

     undergo forthwith drug testing. Caretaker, J1- .. -,, .1 F . � _ ; Complaint for Custody filed

     8/02/2016 is scheduled for hearing on 4/25/2017. (Custody Order, 10/07/2016, Case

     #OC080421 l, CCP�Philadelphia County-Family Court Division).

            On October 21, 2016, OHS visited the home of Ms. Fr              ·: •. The Child was safe,

     had necessary supplies and the home was appropriate. Ms. R · · .1 requested Kinship

     Care services. (Exhibit "A,, Statement of Facts, attached to DHS Petition for Involuntary

     Termination of Parental Rights, filed 3/22(2018, 1 "i"),




                                                                                                         4
r ,




             An Adjudicatory Hearing was held on November 30, 2016, before the Juvenile

      Court Hearing Officer, James M. Rodgers. 'Die Court ordered legal custody of the Child

      to remain with DI-IS, and placement to remain in Foster Care-Kinship. Kinship referral

      for J.F. Parents to have supervised visits at the Agency which may be modified by

      agreement. Mother referred to CEU forthwith for drug/alcohol screen, assessment,

      monitoring, dual diagnosis, 3 random drug screens prior to next court date. (Order of

      Adjudication and Disposition-Child Dependent, 11/30/2016).

             A Permanency Review Hearing was held on February 23, 2017, before the

      Juvenile Court Hearing Officer, Carol A. Carson. Legal Custody of the Child to remain

      with DHS, and placement continues in Foster Care (Kinship). Mother and Father to have

      supervised visits with the Child twice weekly at the Agency. Mother referred to the CEU

      unit for a forthwith drug screen, 3 random screens, and monitoring. Father referred for

      Family School. Child is safe as of2/l 7/2017. (Permanency Review Order, 2/23/2017).

             On March 10, 2017, CUA held a revised SCP Meeting. The parental objectives

      established for Mother and Father remained the same. Neither parent attended or

      participated in the meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition

      for Involuntary Termination of Parental Rights, filed 3/22/2018, � "l"),

             On March 15, 2017, the Honorable Doris A. Pechkurow ordered that the Interim

      Custody Order entered on 10/07/2016 shall remain. Neither party appeared for hearing

      scheduled. (Custody Order, 3/15/2017, Case #OC080421 l, CCPwPhiladelphia County-

      Family Court Division).

             A Permanency Review Hearing was held on May 18, 2017, before the Juvenile

      Court Hearing Officer, Carol A. Carson. The Court ordered legal custody of the Child to



                                                                                                5
remain with DHS, and placement continues in Foster Care (Kinship). Child had Ages

and Stages evaluation, and is medically up-to-date, and developmentally on target.

Mother attends WEDGE-IOP, however, is not engaged with NET, (Northeast Treatment)

nor any mental health treatment. Father has appropriate housing. Father to attend

Family School, and he is referred to CEU forthwith for full drug and alcohol screen, if

positive, Father to have assessment and 3 random screens prior to next court date. Child

is safe as of 5/16/2017. (Permanency Review Order, 5/18/2017).

       On August 9, 2017, a progress report was received from Family Support Services

on behalf of Father, pertaining to his compliance with Family School. Father has made

minimal compliance, having attended only one out of 3 days in July 2017 and has not

attended any days in August 2017. (Exhibit "A" Statement of Facts, attached to DHS

Petition for Involuntary Termination of Parental Rights, filed 3/22/2018, � "n"),

       On October 4, 2017, a CEU report was received for Mother. She tested positive

for Benzodiazepines. (Exhibit "A'' Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 3/22/2018, � "o").

       On October 4, 2017, a closing letter was received from the Family School

regarding Father. Father was discharged for non-compliance and lack of participation.

(Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary Termination of

Parental Rights, filed 3/22/2018, � "p'l

       A Permanency Review Hearing was held on October 19, 2017, before the

Juvenile Court Hearing Officer, Carol A. Carson. The Court ordered legal custody of the

Child to remain with DHS, and placement continues in Foster Care (Kinship) through

NET. Child doing well, attends daycare. Parents have weekly supervised visits with



                                                                                          6
"•




     Child at Agency, separately. Both Mother and Father have been minimally compliant

     with permanency plan. Parents referred to ARC for housing. Father to be referred for

     parenting. Parents to comply with a11 SCP objectives and recommendations. Child is

     safe as of I 0/08/2017. (Permanency Review Order, l 0/19/2017).

             On January 10, 2018, CUA held a revised SCP meeting. The parental objectives

     for Mother and Father remained the same. Neither parents participated nor attended the

     meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

     Termination of Parental Rights, filed 3/22/2018, ,r "r'').

            A Permanency Review Hearing was held on January 17, 2018, before the

     Honorable Allan L. Tereshko. The Court ordered legal custody of the Child to remain

     with DHS, and placement continues in Foster Care (Kinship) through NET. Parents have

     weekly supervised visits with Child at Agency for 2 hours. Father to re-engage in

     Parenting or Family School. Child is safe as of 1/09/2018. (Permanency Review Order,

     1/17/2018).

            A Permanency Review Hearing was held on April 11, 2018, before the Honorable

     Allan L. Tereshko. The Court ordered legal custody of the Child to remain with DHS,

     and placement continues in Foster Care (Kinship) through NET. Remain as committed

     and placed. Mother is to sign voluntary relinquishments within 10 days. Child is safe as

     of 3/15/2018. (Permanency Review Order, 4/11/2018).

     TERMINATION HEARING

            This Court held a contested termination hearing on May 30, 2018, before the

     Honorable Allan L. Tereshko. Father was present at the hearing, and represented by

     counsel, Karen Deana Williams, Esquire. (N. T., 5/30/2018, p.3 at 14-16; p.16 at 19).



                                                                                              7
        Bridget Warner, attorney for DHS, presented the first witness, Jasmine Segarra,

CUA Case Manager, NET. She testified the family became known to DHS in July 2016,

when DHS received a GPS Report stating the Child was born testing positive for benzo

and opiates, as was the Mother. After the Child was discharged from the hospital, he was

placed in J      F, .. i's home, the Kinship Foster Parent as a result of a verbal

agreement between Mother and Ms. Ft · ;, The Child was adjudicated Dependent on

11/30/2016, and remained in Foster Care (Kinship) with Ms. Fi        . Ms. Segarra

became the Case Manager in December 2017. (N.T., 5/30/2018, p.8 at 19-20; p.9 at 1-9;

p.lOatl-3).

        Ms. Segarra testified that one of Father's objectives in the FSP was attending

visitation with his Child, and Father only missed one visit since 2018 began. She has

observed the visits between them and noted the Child has no problem in separating from

Father at the end of the visit. Another FSP objective for Father was to attend Family

School, which he did not successfully complete and he has not completed any Parenting

courses. (N.T., 5/30/2018, p.16 at 6-25; p.17 at 1-25).

       Further, she testified, Father does not have safe and appropriate housing for

reunification with his Child, although she has given him referrals for housing. He

currently participates in ARC services, particularly attending parenting networking which

began on 3/14/2018. However, he has not successfully completed that program to this

date. Ms. Segarra testified Father is not employed and has not provided verification of

income, however, Father stated he receives disability income. (N.T., 5/30/2018, p.18 at 1-

25; p.19 at 1-12).




                                                                                          8
        Ms. Segarra testified that the Child is not bonded to either Mother or Father and

the Child's connection to the parents is minimal. The Child may recognize Father,

however, there is no parental bond. The Child is bonded to the Foster Mother, and

whenever Ms. F-.       walks away, the Child cries, and she is the only one that can calm

him down when he has an outburst or tantrum. Ms. Segarra opined that the Child would

not suffer irreparable harm if both Mother and Father's rights were terminated. Further,

she believes it is in the Child's best interest to be adopted. (N.T., 5/30/2018, p.14 at 22-

25; p.15 at 1-22).

        On cross-examination by Karen Williams, Esquire, counsel for Father, Ms.

Segarra noted that Father has been consistent with visitation and that the quality of the

visits between Father and the Child was good. It seemed to her that Father was capable

of redirecting the Child, used appropriate language and would bring the Child food

during the visits. The Child is 22 months old and is minimally verbal. Ms. Segarra once

again confirmed that Father is currently attending parenting class at ARC. Lastly, she

noted that Father must fix a lot of things in his home to make it appropriate for the Child.

There is no bot water, the steps lack a railing, and she believes an entire new house would

probably be better suited. (N.T., 5/30/2018, p.20 at 16-25; p.21 at 1-25; p.22 at 1-25;

p.23 at 1-25; p.24 at 1-9).

       Father was the next witness to testify, and stated it was his case worker's fault that

he was dismissed from Family School. He claimed Ms. Segarra never referred him to

Family School, and that's why he did not attend. Then he was re-referred to ARC.

Father also testified the house where he lives has been repaired, stating the banister has

been repaired. He continues to have plumbing issues, however, he cannot afford to fix it



                                                                                               9
yet because all he has is social security and that is not enough. Father also admitted there

is still a hole in the ceiling that he has not repaired. (N. T., 5/30/2018, p.26 at 17-25; p.27

at 1-25; p.28 at }w25; p.29 at 1-25; p.30 at 1-6).

       Father noted that he receives social security disability for chronic back pains and

arthritis. He also noted he may be able to work 20 hours per week, however, he cannot

get a job because of his weight problems and he hopes to lose some weight soon. (N.T.,

5/30/2018, p.30 at 7-25; p.31 at 1-8).



STANDARD OF REVIEW AND LEGAL ANALYSIS


       When reviewing an appeal from a decree terminating parental rights, an appellate

Court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where a trial

court has granted a petition to involuntarily terminate parental rights, an appellate court

must accord the hearing judge's decision the same deference that it would give to a jury

verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

t_o any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm a termination of

parental rights. In re D.A.T. 91 A.3d 197 Pa.Super.2014).

       The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

                                                                                              10
unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (citations

and quotation marks omitted). In re Adoption of C.D.R., 2015 PA Super 54, 111 A.3d

1212, 1215 (2015).

       hivoluntary termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101 �2938. As the party petitioning for termination of parental rights,

DHS "must prove the statutory criteria for that termination by at least clear and

convincing evidence." In re T.R., 465 A.2d 642, 644 (Pa. 1983). Clear and convincing

evidence is defined as "testimony that is so clear, direct, weighty, and convincing as to

enable the trier of fact to come to a clear conviction, without hesitancy, of the truth of the

precise facts in issue." Matter ofSylvester, 555 A.2d 1202, 1203-04 (Pa.1989).

       Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 251 l(a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage i.n the

second part of the analysis pursuant to Section 251 l(b): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child of

permanently severing any such bond. In re L.M, 923 A.2d 505, 511 (Pa.Super.2007)

                                                                                             11
(citations omitted). In re Adoption of C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1049-

50 (2015). The Court need only agree with the orphans' court as to any one subsection of

Section 251 l(a), as well as Section 251 l(b), in order to affirm. In re Adoption of

C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

       This Child came to the attention ofDHS when a General Protective Services

(GPS) Report was received alleging that the Child was born prematurely at 32 weeks

gestation via a Caesarian-section delivery at Temple University Hospital (TUH) on

71 . ;./2016; that the Child weighed four pounds and three ounces at delivery; that the

Child's APGAR scores were 5,7, and 9; that the Child's Mother, T.S.G., tested positive

for benzodiazepines and opiates at delivery; that the Child tested positive for

benzodiazepines at his delivery. The Child was in the neonatal intensive care unit

(NICU) until August 16, 2016, when he was discharged from TUH to the physical

custody of a family friend, J: .: , F

       On October 7, 2016, the Honorable Margaret Murphy entered an Interim Custody

Order, upon Motion of Master James Welkie, who found compelling circumstances at a

hearing held on l 0/06/2016. Caretaker J __, _ F··      shall have primary physical and

sole legal custody of the Child, fa. w E": · �·-F1    , born 7/ ./2016. Mother shall have

supervised physical custody at such times as she and caretaker agree, in the caretaker's

residence. Father shall have supervised physical custody at such times as he and

caretaker agree, in the caretaker's residence. Mother and Father are ordered to undergo

forthwith drug testing.




                                                                                           12
         An Adjudicatory Hearing was held on November 30, 2016, before the Juvenile

Court Hearing Officer, James M. Rodgers. The Court ordered legal custody of the Child

remain with DHS, and placement to remain in foster care-Kinship with Ms. FL�� ...



The Trial Court Properly Found that DHS had met its Burden by Clear and
Convincing Evidence to Terminate Father's Parental Rights Pursuant to 23
Pa.C.S.A. §2511(a)(:i), and {2) 1

         The focus of termination proceedings is on the conduct of the parent. To satisfy

23 Pa.C.S.A. §2511 (a)(l ), the moving party must produce clear and convincing

evidence of conduct sustained for at least the six months period prior to the filing of the

petition, which reveals a settled purpose of relinquishing parental claim to a child or a

failure to perform parental duties. In Re: C.S., 761 A.2d 1197, 1201 (Pa.Super.2000).

23 Pa.C.S.A. §2511 (a)(2) focuses on the Child and his/her present and future need for


          11(a)
                General Rule. =the rights of a parent in regard to a child may be terminated after a petition is
filed on any of the following grounds:

         (1) The parent by conduct continuing for a period of at least six months immediately preceding
             the filing of the petition either has evidenced a settled purpose of relinquishing parenting
             claim to a child or has refused or failed to perform parental duties.
         (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the
             child to be without essential parental care, control or subsistence necessary for his physical or
             mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal
             cannot or will not be remedied by the parent.

        (5) The child has been removed from the care of the parents by the court or under a voluntary
        agreement with an agency for a period of at least six months, the conditions which led to the
        removal or placement of'the child continue to exist, the parent cannot or will not remedy those
        conditions within a reasonable period of time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to the removal or placement of the child
        within reasonable period of time and termination of the parental rights would best serve the needs
        and welfare of the child.

        (8) The child has been removed from the care of the parent by the court or under voluntary
        agreement with an agency, 12 months or more have elapsed from the date ofremoval or
        placement, the conditions which led to the removal or placement of the child continue to exist and
        termination of the parental rights would best serve the needs and welfare of the child.



                                                                                                            13
essential parental care, control or subsistence necessary for his/her physical or mental

well-being. In Re: C.A. W., 683 A. 2d 911 (Pa.Super 1996)

       In his Concise Statement ofMatters Comvlained o(on Appeal, Father alleges the

Court erred and abused its discretion by involuntarily terminating his parental rights

because substantial, sufficient and credible evidence was presented at trial which would

have substantiated denying the petition for termination. This Court disagrees with

Father,s allegations.

        This Court found clear, convincing and credible evidence that Father failed and

refused to perform parental duties, failed to address the conditions which brought the

Child into placement, and lacks the capacity to adequately provide care and control and a

stable environment necessary for this twenty-two month old Child.

       This Court relied on the credible testimony of Jasmine Segarra, CUA Case

Manager, at NET. She testified the Child came into DHS care at birth in July 2016, when

he was released from the hospital's Neo-Natal Intensive Care Unit, after treatment for the

presence of benzodiazepines in his system. He went directly into the home of the

Caretaker, Ms. F

       Ms. Segarra testified credibly and convincingly regarding the Single Case Plan

(SCP) objectives for the parents, which were: 1) maintain attendance at WEDGE; and 2)

ensure the Child's needs were being met. Father only missed one visit since 2018 began.

She has observed the visits between them and noted the Child has no problem in

separating from Father at the end of the visit. Another FSP objective for Father was to

attend Family School, which he did not successfully complete and he has not completed

any parenting courses. Further, she testified, Father does not have safe and appropriate


                                                                                           14
    housing for reunification with his Child, although she has given him referrals for housing.

    He currently participates in ARC services, particularly attending parenting networking

    which began on 3/14/2018. However, he has not successfully completed that program to

this date. She noted Father is not employed and has not provided verification of income.

           111.is Court relied on credible, clear and convincing evidence from Ms. Segarra

regarding Father's failure to perform parental duties, and inability to remedy the

conditions which led to the Child's removal and placement. This Court is not persuaded

that Father can or will remedy the conditions which brought the Child into court

supervision. Nor is the Court persuaded that Father will be able to fulfill his parental

responsibilities for this Child in the future. The reality is Father is not in a position to

take care of this Child. Father does not have appropriate housing, and has not completed

the objectives necessary to give him the tools to provide for the Child's present and

future need for essential parental care, and control that is necessary for this Child's

physical and mental well-being. Based on the evidence presented, this Court found clear

and convincing evidence to terminate Father's parental rights pursuant to 23 Pa.C.S.A.

§251 l(a) (1) and (2).



Trial Court Properly Found that Termination of Father's Parental Rights was in
the Child's Best Interest and that DHS Met Its Burden Pursuant to 23 Pa.C.S.A.
§2511(b).2




2
  Other Conslderations.-The court In terminating the rights of a parent shall give prlmary consideration
to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shalf
not be terminated solely on the basis of environmental factors such as Inadequate housing, furnishings,
income, doth Ing and medical care if found to be beyond the control of the parent. With respect to any
petition filed pursuant to subsection (a)(1),(6) or (8), the court shall not consider any efforts by the parent
to remedy the conditions described therein which are first Initiated subsequent to the giving of notice of
the filing of the petition.

                                                                                                            15
        After the Court finds that the statutory grounds for termination have been

 satisfied, it must then determine whether the termination of parental rights serves the best

 interests of the children pursuant to 251 l(b) In re Adoption ofC.L.G., 956 A2d 999

 (Pa.Super 2008). In terminating the rights of a parent, the Court "shall give primary

 consideration to the development, physical and emotional needs and welfare of the

 child." 23 Pa.C.S.A. §251 l(b). One major aspect of the needs and welfare analysis

 concerns the nature and status of the emotional bond between parent and child. In re

 T.S.M., 71 A3d251 (Pa. 2013).


        Father alleges in his Concise Statement of the Matters Complained of on Appeal

that this Court erred and/or abused its discretion by terminating Father's parental rights

pursuant to 23 Pa.C.S.A. §251 l(b) where DHS failed to prove by clear and convincing

evidence that involuntary termination of Father's parental rights served the emotional

needs and welfare of the child. This Court disagrees with Father's allegation.


        This Court found the Case Manager, Ms. Segarra, provided credible, persuasive

testimony regarding the Child's physical and emotional needs and best interests. She

opined that it would be in the Child's best interest to be adopted because she had

concerns regarding Father's unstable Jiving situation and lack of progress with his FSP

objectives. She testified the extent of Father's connection to the Child is minimal, and

the Child is not bonded to the Father. The Child is, however, bonded to his Foster Parent,

Ms. F        She has observed the Child with his Foster Parent and notes that the Child is

very rrtached to her, and whenever she walks away, he cries. He calls her "Mom" and

she seems to be the only one that can calm him down when he has his outburst or

tantrums. She opined the Child would not suffer irreparable harm if Father's parental

                                                                                           16
    rights were terminated, and it would be in his best interest to be adopted. The Child has

    been in Ms. Fi      'scare since his birth and the Child is now twenty-two months old.

    Therefore, this Court found that credible, clear and convincing testimony was provided

    that the Child would not suffer irreparable harm if Father's rights were terminated and

    that termination of Father's parental rights and adoption would be in the Child's best

    interest.

            This Court also finds Father's testimony not credible in many aspects. Father

blamed the Case Manager and the Agency for him not attending and completing his FSP

objectives. He has not obtained suitable housing, nor has he provided credible

information that he can support the Child. Father has not formed a parental relationship

with the Child and this Court does not anticipate Father will remedy the situation that

brought the Child into care in the near future. This Court finds that Father is not ready,

willing nor able to parent this Child, and finds his testimony not credible.


Trial Court DID NOT proceed with a Goal Change pursuant to 42 Pa.C.S.A. §6351
(f.1) (2).3

            The concept of a "goal change" is consistent with the statute which requires the

trial court, at the conclusion of a permanency hearing in a child dependency proceeding,

to order the continuation, modification, or termination of placement or other disposition

which is best suited to the safety, protection and physical, mental, and moral welfare of

the child; an order to continue, modify, or terminate the current placement, as required by



3
  42 Pa.C,S.A. §6351-Dlsposlllon of dependent Chrld.-(f,1), Addltlonal determinations. Based upon the
determinations made under subsection (f) and all relevant evidence presented at the hearing, the court
shall determine one of the folfowlng: (2) If and when the Child wm be placed for adoption, and the county
agency wlll file for termination of parental rights In cases where return to the Child's parent, guardian or
custodian Is not best suited to the safety, protection and physical, mental and moral welfare of the Chlld.

                                                                                                         17
the statute, is synonymous with a decision to continue or change the permanency plan

goal. 42 Pa.C.S.A. § 6351(g)


       Finally, Father alleges the trial court erred or abused its discretion when it

terminated Father's rights and changed the Child's goal to adoption. This Court

disagrees with Father's allegation. The Permanency Review Order, dated 5/30/2018,

reflects the current placement goal for the Child is "return to parent or guardian." This

Court stated at the conclusion of the trial, "I'm not able to move the goal to adoption

today because of our deference to Mother's request to sign voluntary relinquishments."

A contested goal change hearing is scheduled before this Court on 7/18/2018.


CONCLUSION

       At the conclusion of the Hearing, the Court stated:

       The record is clear here that Father failed to remedy any of the
       issues that brought this Child into care, has failed to put himself in
       a position to parent this child, notwithstanding his attempt to blame
       all of his failures on the system and the case workers, the record
       does not support that.

       And besides that, the law does not require the agency to reach out
       to you every time you fail to take steps and every time you have a
       failure to complete a program. It's your obligation to reach out
       and reschedule. And if there is any conflict between the testimony
       of the case worker and the father's testimony, the issue of
       credibility is resolved in favor of the case worker. And the law is
       that the child should not have to wait until you accomplish any of
       the goals that you set forth, let's put it this way, any of the goals
       that you've identified.

       The Child should not have to wait until you put yourself into a
       position to parent. The Child should not have to wait until you
       obtain an appropriate living space for the Child. The only thing
       that you're doing appropriately is visiting the Child, but the
       testimony is that the Child views you as another person. There is
       no evidence to support finding that you have a parental relationship


                                                                                            18
       with this Child. The real parental relationship exists with the
       caretaker who's been caring for this Child since birth.

       Considering this, and the record as a whole, Father's rights are
       terminated pursuant to 2511 (a)(l) and (2). The other sections
       under 2511 (a) are not appropriate because the Child was never in
       Father's care. Further, under 2511 (b), it is in the best interest of
       the Child that the Child be established with the family that the
       Child is with now. That a permanent relationship be allowed to
       blossom with this family who has cared for the Child since birth
       and that the Child is entitled to a permanent lasting relationship
       with the caretaker. It would be in the best interest of the Child to
       be adopted and there will be no irreparable harm if Father's
       parental rights are terminated pursuant to 2511 (a)(l) and (2), and
       pursuant to 2511 (b).

       I am not able to move the goal to adoption today because of our
       deference to Mother's request to sign voluntary relinquishments.
       (N.T, 5/30/2018, p.36 at 13-25; p.37 at 1-25; p.38 at 1-15).

       For the foregoing reasons, this Court respectfully requests that the Decree and

Order of May 30, 2018, terminating Father, S.C.E. 's Parental Rights to the Child,

E.J.M.E.-F., be AFFIRMED.


                                              BY THE COURT:




                                                                                         19
..
                                   CERTIFCATE OF SERVICE


            I hereby certify that a true and correct copy of the foregoing OPINION has been
     served upon the following parties by the manner as designated:


     Family Court Delivery Mail Box


     Lisa Marie Visco, Esq.
     206 N. 22°d Street, Unit B
     Philadelphia, PA 19103
     Counsel for Appellant, Father, S.E.

     Daniel Silver, Esq.
     80 Windy Knoll Dr.
     Richboro, PA 189 54-1409
     GAL

     Michael J. Graves, Jr., Esq.
     1700 Market St., Ste. 1005
     Philadelphia, PA 19107
     Counsel for E.J.M.E.-F., Child

     Bridget M. Warner, Esq.
     City of Phila Law Dept.
     1515 Arch Street, l 61h fir
     Philadelphia, PA 19102
     Counsel for DHS

     Mary A. Galeota, Esq.
     1515 Arch Street, Ste. 1200
     Philadelphia, PA 19102
     Counsel for Mother, T.G.




                                                ALLAN L. TERESHKO, Sr. J.